Citation Nr: 1014853	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  05-29 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1952 to 
December 1953.  He then served in the Puerto Rico Army 
National Guard for nearly four decades before returning to 
active duty from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which denied the above 
claim.  When this claim was originally before the Board in 
May 2009, it was remanded for further development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Specifically, VA must provide the Veteran 
with notice of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide, in accord with 38 C.F.R. § 3.159(b)(1) (2009) 
and Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), and provide notice of the information or 
evidence needed to establish a disability rating and 
effective date for the claim on appeal, as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

To date, the Veteran has not been provided with proper notice 
under the VCAA regarding his claim for service connection for 
a psychiatric disorder on a direct basis.  The Board notes 
that, in a December 2003 letter, the RO provided the Veteran 
with notice regarding the evidence necessary to substantiate 
a claim for service connection for a psychiatric disorder on 
a secondary basis.  However, the VCAA requires that, where 
the RO is adjudicating a claim on both direct and secondary 
grounds, the Veteran must receive notice of the information 
necessary to substantiate the claim on both grounds.  In this 
case, the RO denied the Veteran's claim on both direct and 
secondary grounds, and accordingly, VA must provide him with 
notice of the information necessary to substantiate the claim 
on both grounds.  In this regard, the Board points out that 
because the critical element missing in this case continues 
to be evidence of a nexus between the Veteran's currently 
diagnosed psychiatric disorder and his military service, 
adequate notice of the evidence necessary to substantiate the 
claim for direct service connection must be accomplished 
prior to further appellate review by the Board.  As such, the 
Veteran should be provided adequate notice on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Notify the Veteran (1) about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for service connection for a 
psychiatric disorder on a direct basis; 
(2) about the information and evidence 
that VA will seek to provide; and (3) 
about the information and evidence the 
claimant is expected to provide.  He 
should also be notified about the 
information or evidence needed to 
establish a disability rating and 
effective date for his claim on appeal.  

2.  Thereafter, readjudicate the Veteran's 
claim.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



